Citation Nr: 0838051	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  04-24 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than February 25, 
2003 for the grant of service connection for PTSD, rated as 
70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1967 to May 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for PTSD and assigned 
a 70 percent evaluation, effective February 25, 2003.

By way of history, this case was remanded in November 2007, 
to afford the veteran a hearing, as per the veteran's request 
in his substantive appeal.  The veteran was informed by 
letter that the hearing was scheduled for July 21, 2008.  The 
veteran failed to report for the scheduled hearing.  He did 
not request a postponement of the hearing or provide an 
explanation for his failure to appear.  Accordingly, the 
request for a hearing is deemed to have been withdrawn and no 
further action in this regard is needed.  38 C.F.R. § 
20.704(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In written argument dated in May 2004, the veteran raised the 
issue of whether a clear and unmistakable error (CUE) had 
been committed in an October 1970 rating decision.  In 
essence, the veteran avers that the RO erroneously did not 
adjudicate his PTSD claim in that determination.  He 
maintains that his symptoms for PTSD manifested in 1969, and 
that the VA should have diagnosed him at that time.  He also 
asserts that in his claim for total unemployability (TDIU), 
filed in May 1986, he indicated that "past experiences" 
prevent him from securing gainful employment.  He argues that 
this statement put VA on notice of his PTSD, as the term PTSD 
was unknown to him at the time of his claim. 

The RO has not adjudicated the CUE matters and the Board does 
not have jurisdiction to adjudicate the matter(s) in the 
first instance.  Jerrell v. Nicholson, 20 Vet. App. 326, 332 
(2006).  The veteran's claim for entitlement to an earlier 
effective date for the grant of service connection for PTSD, 
rated as 70 percent disabling, is inextricably intertwined 
with the CUE assertions, however.  As such, the CUE claim(s) 
must be initially adjudicated by the RO prior to an appellate 
decision on the earlier effective date issue, as a finding of 
CUE in the October 1970 rating decision and/or May 1986 would 
have a significant impact on the issue on appeal.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where 
a decision on one issue would have a "significant impact" 
upon another, and that impact in turn could render any 
appellate review on the other claim meaningless and a waste 
of judicial resources, the two claims are inextricably 
intertwined). 

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the veteran 
any additional VCAA notice with regard to 
his CUE claim(s).  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159. 

2.  Adjudicate the issue of whether the 
RO committed a clear and unmistakable 
error in the October 1970 and May 1986 
rating decisions.  

(If CUE is not found, and the veteran 
files a timely notice of disagreement, 
issue an appropriate statement of the 
case that addresses all relevant evidence 
and informs the veteran of the pertinent 
law and regulations. The veteran and his 
representative should be advised of the 
procedures and time limits for filing a 
timely substantive appeal.)

3.  After completion of the above 
requested development and the perfection 
of a CUE appeal or the expiration of any 
applicable time period within which to 
perfect an appeal, readjudicate the issue 
of entitlement to an earlier effective 
date for the grant of service connection 
for PTSD.  If the claim remains denied, 
the AMC/RO should issue an appropriate 
SSOC and provide the veteran an 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


